Opinion issued February 3, 2005  


 
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01130-CR
____________

IN RE OSCAR H. CHAVEZ, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Oscar H. Chavez, filed in this Court a pro se motion for leave to
file petition for writ of mandamus and a pro se petition for writ of mandamus, asking
that we order respondent
 to forward a notice of appeal to the appellate court.  We
grant relator’s motion for leave to file petition for writ of mandamus.  However, we
deny the petition.
               This Court has mandamus jurisdiction against a district court judge or
county court judge in our district, and all writs necessary to enforce our jurisdiction. 
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  We have no authority to issue
a writ of mandamus against a district clerk unless such is necessary to enforce our
jurisdiction.  In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998,
orig. proceeding).  It is appellant’s burden to provide this Court with a sufficient
record to establish his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833,
837 (Tex. 1992) (orig. proceeding).
               Relator has not provided us with a sufficient record showing that the trial
court entered a judgment or appealable order from which relator filed a notice of
appeal that respondent refused to properly forward to an appellate court.  See Tex. R.
App. P. 25.2(e), 52.3(j).
               Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).